t c no united_states tax_court unionbancal corporation f k a union bank successor_in_interest to standard chartered holdings inc and includable subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date in p was part of a controlled_group_of_corporations on its federal_income_tax return p reported an dollar_figure million loss resulting from p’s sale of a loan portfolio to its united kingdom parent_corporation sc-uk united_states and united kingdom competent_authorities subsequently determined that the actual loss was dollar_figure million pursuant to a settlement agreement for the taxable_year r allowed p to deduct dollar_figure million of the loss on its return the remaining loss was deferred pursuant to sec_267 i r c r determined that under sec_1 -1t c temporary income_tax regs fed reg date p was not entitled to deduct the deferred loss in when it left the controlled_group before the loan portfolio had been disposed of outside the controlled_group instead r determined that under sec_1_267_f_-1t c temporary income_tax regs supra sc-uk’s basis in the loan portfolio was increased by the amount of the deferred loss the united kingdom has declined to allow sc-uk a stepped-up_basis in the loan portfolio in r replaced the temporary regulations under sec_267 i r c with final regulations effective prospectively the final regulations operate to restore a deferred loss under sec_267 i r c to the seller when it leaves the controlled_group even if the loss property has not been disposed of outside the controlled_group r denied p’s request for elective retroactive application of the final regulations held sec_1 -1t c temporary income_tax regs supra is valid p is not entitled to deduct the dollar_figure million loss deferred under sec_267 i r c held sec_1 -1t c temporary income_tax regs supra does not violate article paragraph of the united states--united kingdom income_tax treaty date u s t held r's refusal to allow p to elect retroactive application of the final regulations under sec_267 i r c is permissible under sec_7805 i r c frederick r chilton jr and paolo m dau for petitioner cynthia k hustad for respondent thornton judge respondent determined a deficiency in petitioner's corporate federal_income_tax for the taxable_year ending date in the amount of dollar_figure the only issue before the court is whether respondent erred in refusing to allow petitioner a deduction in the amount of dollar_figure representing losses previously deferred pursuant to sec_267 and arising from petitioner’s sale of certain loans to a member of the same controlled_group when petitioner left its controlled_group in ‘ this question turns on the validity of sec_1 f -1t c temporary income_tax regs fed reg date and the application of sec_7805 the parties submitted this case fully stipulated in accordance with rule the stipulation of facts is incorporated herein by this reference findings_of_fact petitioner is a california corporation with its principal office in san francisco california as described in more detail below in petitioner belonged to a controlled_group_of_corporations that included its indirect united kingdom parent_corporation in petitioner sold a loan portfolio to its indirect united kingdom parent_corporation realizing a loss of dollar_figure million respondent determined that petitioner was permitted to deduct dollar_figure million of the losses in taxable_year but pursuant to sec_267 was required to defer additional losses associated with the sale in petitioner left the controlled_group which still held the loan portfolio all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise specified references to petitioner include references to petitioner’s predecessor in interest union bank respondent denied petitioner’s claim for a deduction in taxable_year for the remaining amount of the loss associated with the sale of the loan portfolio ie dollar_figure million organizational structure and history on date and at all prior times relevant hereto standard chartered holdings inc standard chartered was the sole shareholder of union bancorp which in turn was the sole shareholder of union bank a u s_corporation standard chartered overseas holdings ltd scoh a united kingdom corporation owned all of the stock in standard chartered standard chartered bank standard chartered-u k a united kingdom corporation owned all of the stock in scoh therefore standard chartered-u k was the indirect parent of union bank on date scoh sold all its stock in standard chartered to california first bank an unrelated party on date standard chartered and its subsidiaries union bancorp and union bank were liquidated into california first bank california first bank then changed its name to union bank on date bancal tri-state corp a delaware corporation and parent of the bank of california merged into union bank with union bank surviving union bank transferred all the assets of its banking business to the bank of california and union bank then changed its name to petitioner's present name unionbancal corp the sale of the loan portfolio on date union bank sold to standard chartered-- u k loans that it had made to various foreign countries the loan portfolio the sales_price was dollar_figure the face value of the loan portfolio was dollar_figure on date when scoh sold all its stock in standard chartered to california first bank the loan portfolio had not been disposed of outside of the controlled_group standard chartered-u k transferred the loan portfolio outside of the controlled_group in tax treatment of the loan portfolio sale for taxable_year on its corporate federal_income_tax return petitioner claimed a loss of dollar_figure in connection with the sale of the loan portfolio corresponding to the difference between petitioner’s basis in the loan portfolio dollar_figure and the sales_price dollar_figure in in the course of respondent’s appeals_office review of the audit determinations for the taxable_year petitioner filed an amended federal_income_tax return for its taxable_year claiming a revised loss of dollar_figure on the sale of the loan portfolio to standard chartered-u k respondent denied this affirmative adjustment petitioner and respondent reached a partial appeals settlement for taxable_year under which respondent allowed petitioner a loss deduction in in the amount of dollar_figure which represented percent of the loss claimed on petitioner’s original return remaining losses associated with the sale of the loan portfolio were deferred pursuant to sec_267 tax treatment of the loan portfolio deferred loss for taxable_year on its federal_income_tax return for taxable_year petitioner originally claimed no deduction for any loss resulting from the sale of the loan portfolio in instead as previously discussed petitioner initially sought to deduct such losses with respect to its taxable_year the settlement of its taxable_year having resulted in an allowance for that year of only dollar_figure of the losses petitioner sought an affirmative adjustment for its taxable_year claiming that losses deferred from the loan portfolio sale should be restored to petitioner on date when it left the standard chartered controlled_group respondent disallowed petitioner’s claim the competent_authority process for united kingdom income_tax purposes standard chartered- u k claimed losses with respect to the loan portfolio predicated the appeals settlement left unresolved the value of the loan portfolio at the time of its sale to standard chartered-u kk accordingly the amount of any loss deferred under sec_267 was not determined as part of the settlement agreement on the loan portfolio’s having a united kingdom tax basis of dollar_figure in examining standard chartered-u k 's tax returns for and certain subsequent years the united kingdom inland revenue determined that standard chartered-u k ’s tax basis in the loan portfolio was overstated and consequently that its allowable losses therefrom should be reduced for united kingdom income_tax purposes in petitioner requested competent_authority assistance to resolve the value of the loan portfolio on date the amount of the loss realized on that date upon the sale of the loan portfolio and the proper treatment of the loss realized the united_states competent_authority and the united kingdom competent_authority agreed that the value of the loan portfolio on date was dollar_figure and that petitioner’s loss on the sale was dollar_figure the competent_authorities were unable however to resolve the tax treatment of this loss the united_states would not withdraw its adjustment disallowing the loss to petitioner in addition the united kingdom would not allow standard chartered-u k to increase its basis in the loan portfolio to reflect the loss disallowed petitioner for u s income_tax purposes petitioner has not returned to standard chartered-u k the excess of the amount received from it for the loan portfolio over the value of the loan portfolio as determined under the competent_authority process opinion sec_267 generally disallows losses from the sale_or_exchange of property between related parties as defined in sec_267 if a loss is disallowed under sec_267 a subsection d generally provides a corresponding reduction in the amount of any gain the related purchaser must recognize on a subsequent resale of the property in its letter to petitioner the united_states competent_authority stated the determination made by the competent_authorities results in improperly lodged funds in the u s to the extent of the reduction in the transfer price ie dollar_figure since petitioner and standard chartered-u k elect not to repatriate the funds the dollar_figure amount will be treated as a contribution to the capital of petitioner by standard chartered-u k during the taxable_year sec_267 and d provides in pertinent part a in general -- deduction for losses disallowed --no deduction shall be allowed in respect of any loss from the sale_or_exchange of property directly or indirectly between persons specified in any of the paragraphs of subsection b d amount of gain where loss previously disallowed -----if-- in the case of a sale_or_exchange of property to continued sec_267 f prescribes special rules for losses_incurred on the sale_or_exchange of property between related_taxpayers that are members of the same controlled_group sec_267 provides deferral rather than denial of loss from sale_or_exchange between members --in the case of any loss from the sale_or_exchange of property which is between members of the same controlled_group and to which subsection a applies determined without regard to this paragraph but with regard to paragraph -- a subsections a and d shall not apply to such loss but b such loss shall be deferred until the property is transferred outside such controlled_group and there would be recognition of loss under consolidated_return principles or until such other time as may be prescribed in regulations continued the taxpayer a loss sustained by the transferor is not allowable to the transferor as a deduction by reason of subsection a and the taxpayer sells or otherwise disposes of such property at a gain then such gain shall be recognized only to the extent that it exceeds so much of such 10ss as is properly allocable to the property sold or otherwise_disposed_of by the taxpayer xk k for this purpose a controlled_group is determined under the rules provided in sec_1563 except that stock ownership of more than percent is substituted for the requirement in sec_1563 for stock ownership of at least percent see sec_267 it undisputed that standard chartered-u k and union bank were part of the same controlled_group at the time of the sale of the loan portfolio and immediately thereafter cf 111_tc_315 in date respondent promulgated f -1t temporary income_tax regs fed reg date the temporary_regulation the temporary_regulation provides generally that consolidated_return principles apply under sec_267 to the deferral and restoration of loss on the sale_or_exchange of property between member corporations of a controlled_group see sec_1 -1t c temporary income_tax regs fed reg date as in effect for the years in issue the consolidated_return rules for deferred intercompany_transactions generally defer a loss on a sale to another controlled_group member and allow for the deferred intercompany loss to be taken into account by the selling member upon the earliest of various specified dates see sec_1 c i f income_tax regs ’ one such specified date is the date immediately preceding the time when either the selling member or the member which owns the property ceases to be a member of the controlled_group see sec_1_1502-13 f income_tax regs see also 111_tc_315 ’ sec_1_1502-13 income_tax regs as in effect in the taxable_year at issue was repromulgated in in t d 1995_2_cb_147 which also included the final regulations under sec_267 the temporary_regulation contains a number of exceptions to this general_rule one exception the loss restoration exception states as follows exception to restoration rule for selling member that ceases to be a member if a selling member of property for which loss has been deferred ceases to be a member when the property is still owned by another member then for purposes of this section sec_1_1502-13 shall not apply to restore that deferred loss and that loss shall never be restored to the selling member sec_1 f - t c temporary income_tax regs fed reg date if the loss restoration exception applies then the temporary_regulation provides a basis_adjustment the basis shift exception to the purchasing member as follows basis_adjustment and holding_period if paragraph c of this section precludes a restoration for property then the following rules apply on the date the selling member ceases to be a member the owning member's basis in the property shall be increased by the amount of the selling member's unrestored deferred loss at the time it ceased to be a member sec_1 f -1 t c temporary income_tax regs fed reg date the temporary_regulation remained in force until superseded by the final_regulation sec_1 f -1 income_tax regs the final_regulation the final_regulation is prospective only and applies with respect to transactions occurring in years beginning on or after date see t d 1995_2_cb_147 under the final_regulation consolidated_return principles apply to restore the deferred loss to the seller when it leaves the controlled_group even if the loss property has not been disposed of outside the controlled_group see sec_1 -1 a income_tax regs petitioner challenges the validity of the loss restoration exception petitioner asserts that the temporary_regulation violates the plain meaning and intent of sec_267 by effectively denying it the deferred loss on its loan portfolio sale in addition petitioner argues that the temporary_regulation violates the u s income_tax treaty with the united kingdom see the convention between the government of the united_states of america and the government of the united kingdom of great britain and northern ireland for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital_gains date u s -u k u s t hereinafter u s -u k treaty finally petitioner argues that respondent's refusal to allow it to elect retroactive application of the final_regulation is not authorized by sec_7805 b it validity of the temporary_regulation a standard of review a legislative_regulation is entitled to greater deference than an interpretive regulation which is promulgated under the general rulemaking power vested in the secretary by sec_7805 111_tc_273 see 15_f3d_917 9th cir affg 97_tc_534 111_tc_198 peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir as stated in 467_us_837 if congress has explicitly left a gap for the agency to fill there is an express delegation of authority to the agency to elucidate a specific provision of the statute by regulation such legislative regulations are given controlling weight unless they are arbitrary capricious or manifestly contrary to the statute see also 513_us_251 the temporary_regulation is a legislative_regulation because it was promulgated under the specific delegation of authority contained in sec_267 b see 106_tc_1 a legislative_regulation is made pursuant to a specific grant of authority often without precise congressional guidance to define a statutory term or prescribe a method of executing a statutory provision see also 111_tc_273 schwalbach v commissioner c contrary to petitioner’s assertion the mere fact that the temporary_regulation may embody interpretations of the operative statutory language does not alter its characterization as a legislative_regulation cf 432_us_416 723_f2d_175 lst cir as a general proposition temporary regulations are entitled to the same deference we accord final regulations see 105_tc_227 peterson marital trust v commissioner supra pincite 98_tc_141 the temporary_regulation was promulgated without notice and public comment procedures petitioner argues that the temporary_regulation therefore is not entitled to chevron_deference citing bankers life cas co v the treasury_decision in which the temporary_regulation was promulgated explained the absence of notice and public comment procedures as follows there is a need for immediate guidance with respect to the provisions contained in this treasury_decision for this reason it is found impracticable to issue this treasury_decision with notice and public procedure under subsection b of sec_553 of title of the united_states_code t d 1985_1_cb_71 under the administrative_procedure_act u s c sec_553 b b notice and public comment procedures are not required when the agency for good cause finds and incorporates the finding and a brief statement of reasons therefor in the rules issued that notice and public procedure thereon are impracticable unnecessary or contrary to the public interest petitioner does not contend that the temporary_regulation is invalid for failure to comply with notice and public comment procedures or to meet the requirements of the good cause exception cited above accordingly we do not reach these issues -- - united_states 142_f3d_973 7th cir we need not resolve this question however for we conclude that the temporary_regulation is valid even under the traditional standard of review for interpretive regulations as articulated in 440_us_472 cf union carbide corp v commissioner 1t c 98_tc_187 under that standard we must defer to respondent’s regulations if they implement the congressional mandate in some reasonable manner national muffler dealers association inc v united_states supra pincite the critical inguiry is whether the regulation harmonizes with the plain language of the statute in 142_f3d_973 7th cir the court_of_appeals for the seventh circuit followed 467_us_837 and accorded deference to interpretive regulations issued under sec_7805 with notice and comment procedures the court cited 44_f3d_437 7th cir for the proposition that the notice and comment procedure was the sine qua non for chevron_deference the court in bankers life cas co did not address the appropriate standard of review for legislative regulations issued without notice and comment procedures in kikalos v commissioner f 3d ss 7th cir revg in part tcmemo_1998_92 the court_of_appeals for the seventh circuit sua sponte raised the issue of the degree of deference owed to temporary interpretive regulations issued by respondent under sec_163 without notice and comment procedures because both parties assumed that chevron_deference applied in this circumstance the court reserved judgment on whether a lesser degree of deference was appropriate -- - its origin its purpose id see also ann jackson family found v commissioner f 3d pincite b the parties’ positions the parties have stipulated that petitioner realized a loss of dollar_figure on the sale of the loan portfolio to standard chartered the parties also agree that sec_267 provides for deferral rather than denial of losses arising from sales between corporations that are members of the same controlled_group the crux of their disagreement is whether the deferred loss must be restored to petitioner or whether the temporary_regulation permissibly denies the loss to petitioner allowing instead a basis_adjustment to the purchasing member of the controlled_group does the temporary_regulation violate the mandate of the statute petitioner argues that the temporary_regulation imposes a result expressly prohibited by the statute specifically petitioner notes that sec_267 if applicable would disallow the seller's loss with a corresponding reduction under subsection d of any subsequent gain by the purchaser upon resale of the loss property outside the controlled_group sec_267 a however states that subsections a and d shall not apply to loss sales between controlled_group members therefore petitioner concludes in the case of loss sales between controlled_group members if the seller’s loss may not be disallowed to the seller then of necessity it must eventually be allowed to the seller ie restored to it petitioner argues that as applied to petitioner the temporary_regulation impermissibly imposes the loss_disallowance_rule of sec_267 and reinstates the gain-reduction rule_of sec_267 we disagree by rendering inapplicable the general rules contained in subsections a and d sec_267 a simply makes operable the special rules of subsection f those special rules indicate that when the selling member leaves the controlled_group before the loss property is disposed of outside the group the loss is deferred until such time as may be prescribed in regulations the temporary_regulation does not replicate the loss disallowance and gain adjustment mechanisms of subsections a and d generally speaking under subsection a the loss is denied absolutely not only to the seller but to any party the gain-reduction adjustment under subsection d mitigates the subsection a loss disallowance only where the transferee subsequently resells the loss property at a gain by contrast the temporary_regulation generally preserves the deferred loss in the controlled_group for u s income_tax purposes by means of a -- - basis_adjustment that applies without regard to whether the loss property is subsequently resold at a gain_or_loss does the temporary_regulation permissibly accrue the benefit of the deferred loss to the purchasing member rather than to the selling member petitioner argues that recognition of the deferred loss by the purchasing party is inconsistent with a general principle that allowable losses should be confined to the taxpayer sustaining them citing various cases including 292_us_435 sec_267 however constitutes a statutory exception to any such general principle losses otherwise allowable under sec_165 are disallowed under sec_267 to prevent abuses resulting from the generation of loss deductions by persons with common economic interests see 88_tc_122 affd 866_f2d_852 6th cir 63_tc_175 affd 599_f2d_305 9th cir in 331_us_694 the supreme court thoroughly considered and explained the purposes of sec_24 of the internal_revenue_code_of_1939 which was the predecessor to sec_267 sec_24 states an absolute prohibition--not a presumption----against the allowance of losses on any sales between the members of certain designated groups the one common characteristic of these groups is that their members although distinct legal entities generally have a near- identity of economic interests it is a fair inference that even legally genuine intra-group transfers were not thought to result usually in economically genuine realizations of loss and accordingly that congress did not deem them to be appropriate occasions for the allowance of deductions xk kek we conclude that the purpose of sec_24 was to put an end to the right of taxpayers to choose by intra-family transfers and other designated devices their own time for realizing tax losses on investments which for most practical purposes are continued uninterrupted id pincite fn ref omitted in sum under sec_267 to the extent that a property sale between related_taxpayers gives rise to an otherwise deductible loss to the seller it is a loss that is neither recognized nor allowed for purposes of this rule it is irrelevant whether the sale was bona_fide congress obviously did not want the courts to face the difficult task of looking behind the sales instead congress made its prohibition absolute in reach believing that this would be fair to the great majority of taxpayers 75_tc_182 in 111_tc_315 we concluded that the special rules of sec_267 reflect an extension of the related_party provisions of sec_267 the legislative_history regarding sec_267 indicates that it was intended to extend the related_party provisions of sec_267 even though subsection f a makes subsections a and d inapplicable nevertheless there is a general theme that runs through the gain recognition limitation in sec_267 and the loss_deferral provisions of subsection f in that they both - - prevent an immediate loss deduction to the seller and accrue the loss either in terms of a limited gain recognition to the purchaser pursuant to sec_267 or as a deferral of the tax_benefit of the loss pursuant to sec_267 we think what congress intended to ‘extend’ was the class of transaction in which there would be a delay of some kind in the recognition of a loss until there was an economically genuine realization of the loss fn ref omitted emphasis added consistent with this rationale the temporary_regulation reasonably interprets sec_267 as requiring deferral until the loss property is disposed of outside the controlled_group at which time there is an economically genuine realization of the loss nothing in the statutory language expressly mandates that the benefit of the deferred loss accrue to the seller petitioner cites various cases including hassen v commissioner supra and grady whitlock leasing corp v commissioner tcmemo_1997_405 for the proposition that the loss that is disallowed under sec_267 is the seller’s loss therefore petitioner concludes the loss that is deferred under sec_267 must be the seller’s loss rather than the controlled group’s loss and must be restored to the seller the cited cases however add nothing to the analysis other than to show that sec_267 does not permit recognition of the loss putatively sustained by the seller the statute does not otherwise identify the disallowed loss with the seller to the contrary the gain-reduction adjustment under subsection d --- - explicitly identifies the loss with the property transferred and not with the seller specifically subsection d provides that where the loss sustained by the transferor is disallowed under subsection a the loss properly allocable to the property sold or otherwise_disposed_of reduces any gain recognized by the transferee similarly the temporary_regulation effectively identifies the deferred loss with the loss property by means of a basis_adjustment petitioner argues that the use of the verb defer in sec_267 necessarily denotes postponement and restoration of the seller’s loss to the seller under the literal language of the statute however what is deferred under sec_267 f b is not the seller's recognition of the seller's loss but rather the loss itself under the temporary_regulation this loss is not recognized by the seller or any other party while the controlled_group continues to hold the loss property rather the loss is recognized only when the loss property leaves the controlled_group this result is within the statutory delegation of authority to the treasury_department the temporary regqulation is consistent with the pertinent legislative_history this result also harmonizes with the purpose of the statute to prevent premature recognition of losses among related_taxpayers before the enactment of subsection f in -- - sec_267 had long included certain controlled corporations within the definition of related parties under sec_267 b that were subject_to the general loss disallowance and gain adjustment provisions of subsections a and d when congress created the special rules of sec_267 it also enlarged the class of controlled corporations defined as related parties to curb further the sorts of abuses that sec_267 was meant to address congress believed that certain related parties such as controlled corporations should be made subject_to the related_party rules in order to prevent tax_avoidance on transactions between those parties staff of joint comm on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pincite j comm print the house bill would have simply applied the general loss_disallowance_rules of sec_267 to the expanded class of controlled corporations ’ the senate bill followed the house prior to amendment in sec_267 defined as related_taxpayers two corporations more than percent in value of the outstanding_stock of each of which is owned directly or indirectly by or for the same individual if either one of such corporations with respect to the taxable_year of the corporation preceding the date of the sale_or_exchange was under the law applicable to such taxable_year a personal_holding_company or a foreign_personal_holding_company ‘t the house report stated the bill extends the loss disallowance and accrual continued - - bill in its expanded definition of related_taxpayers but provided special rules for sales or exchanges between controlled_group party group members the senate bill generally would have allowed the transferring property to a member of the same controlled to recognize the loss in the year that the loss property was disposed of outside the controlled_group ’ h continued provisions of sec_267 to transactions between certain controlled corporations for purposes of these part loss disallowance and accrual provisions corporations will be treated as related_persons under the controlled_corporation rules of sec_1563 except that a percent control test will be substituted for the percent test these rules are not intended to overrule the consolidated_return regulation rules where the controlled corporations file a consolidated_return h rept vol pincite fn ref omitted sec_180 of the senate bill provided in pertinent c deferral rather than denial of loss from sale_or_exchange between members of a controlled_group --- sec_267 is amended by adding at the end thereof the following new subsection g deferral of losses from sales or exchanges between members of controlled groups --in the case of any loss from a sale_or_exchange of property between members of the same controlled_group to which subsection a applies determined without regard to this subsection -- subsections a and d shall not apply to such loss but no deduction shall be allowed with respect to such loss to the transferor of such property until the first taxable_year of such transferor in which the transferee--- a sells exchanges or otherwise disposes of such property or exchanged_basis_property with respect to such property to a person other than a continued -- - the senate report stated in pertinent part the bill extends the loss disallowance and accrual provisions of sec_267 to transactions between certain controlled corporations for purposes of these loss disallowance and accrual provisions corporations will be treated as related_persons under the controlled_corporation rules of sec_1563 except that a 50-percent control test will be substituted for the 80-percent test these rules are not intended to overrule the consolidated_return regulation rules where the controlled corporations file a consolidated_return in the case of controlled corporations losses will be deferred until the property is disposed of by the affiliate to an unrelated third party in a transaction which results in a recognition of gain_or_loss to the transferee or the parties are no longer related in a transaction where no gain_or_loss is recognized by the transferee the loss is deferred until the substitute basis property is disposed of s print vol pincite fn ref omitted emphasis added in support of its position petitioner relies upon the underscored senate report language supra this report language was dropped however in the conference committee report which stated as follows the provision generally follows the senate amendment with the following modifications the operation of the loss_deferral_rule is clarified to provide that any loss sustained shall be deferred until the property is transferred outside the group or until such other time as is provided by regulations these rules will apply to taxpayers who have elected not to apply the continued member of such controlled_group determined as of the time of the disposition and b recognizes gain_or_loss on such disposition s print vol pincite- - - deferral intercompany_transactions rules except to the extent regulations provide otherwise h conf rept pincite 1984_3_cb_1 petitioner argues that the indication in the conference committee report that it generally follows the senate bill reflects a legislative intent to adopt the sense of the senate report language in question without expressly repeating it we are unpersuaded that this is so it is clear that the conference committee report generally follows the senate bill by including special rules for transfers between controlled_group members unlike the house bill which contained no such special rules it is also clear that the special rules actually adopted by the conference committee and enacted into law differ significantly from the senate bill among these differences is the omission of the senate provision requiring that the deferred loss be restored to the transferor it seems clear that congress having considered the issue ultimately rejected any mandate that the deferred loss be recognized by the transferor when it leaves the controlled_group instead congress specified that the deferral lasts until the property is transferred outside the controlled_group or until such other time as regulations may prescribe relevance of purchasing member’s tax treatment under united kingdom tax law in the final analysis petitioner's argument that the temporary_regulation is invalid rests on the united kingdom’s - - refusal to allow standard chartered-u k to recognize the loss petitioner contends that in this specific fact situation because the united kingdom denied the loss for united kingdom tax purposes to the member of the controlled_group who bought the property the temporary_regulation has the effect of denying and not deferring the loss contrary to sec_267 we disagree under the temporary_regulation standard chartered-u k was entitled under u s tax law to have its basis in the loan portfolio increased for u s income_tax purposes the inability of standard chartered-u k to avail itself of the deferred loss under united kingdom tax law is irrelevant had petitioner transferred the loan portfolio to a u s affiliate or had its foreign affiliates been located outside the united kingdom the results might have been different we agree with respondent that the validity of the temporary_regulation cannot depend upon the treatment of the deferred loss under foreign tax law cf 493_us_132 302_us_573 effect of the final_regulation on the validity of the temporary_regulation petitioner contends that the loss restoration exception in the temporary_regulation is diametrically fundamentally and precisely opposed to the treatment of deferred losses under the -- p7 - final_regulation and that both cannot be reasonable interpretations of the statute petitioner contends that the final_regulation is evidence that the temporary_regulation was in error we are unpersuaded by petitioner's arguments after receiving public comments on the temporary_regulation the treasury_department adopted the changes incorporated in the final_regulation explaining that it was simplifying the rules to correspond more closely to the consolidated_return rules ’ it is well established that the agency administering the statute has flexibility to change a regulation in the light of administrative experience central pa sav association subs v the notice of proposed rulemaking for the proposed regulations states the proposed_regulations retain the basic approach of the current regulations but simplify their operation by more generally incorporating the consolidated_return rules the proposed_regulations eliminate the rule that transforms s's selling member's loss into additional basis in the transferred property when s ceases to be a member of the controlled_group instead the proposed_regulations generally allow s's loss immediately before it ceases to be a member this conforms to the consolidated_return rules and eliminates the need for special rules an anti-avoidance rule is adopted however to prevent the purposes of sec_267 from being circumvented for example by using the proposed rule to accelerate s's loss notice of proposed rulemaking consolidated groups and controlled groups--- intercompany_transactions and related rules reprinted in 1994_1_cb_724 - - commissioner 104_tc_384 moreover a treasury regulation is not invalid simply because the statutory language will support a contrary interpretation 455_us_16 the question is not whether the treasury regulation represents the best interpretation of the statute but whether it represents a reasonable one 523_us_382 as discussed above the temporary_regulation is a reasonable interpretation of sec_267 il the temporary requlation does not violate the united states-united kingdom income_tax treaty petitioner argues that the temporary_regulation is inconsistent with article paragraph of the u s -u k treaty which provides as follows enterprises of a contracting state the capital of which is wholly or partly owned or controlled directly or indirectly by one or more residents of the other contracting state shall not be subjected in the first-- mentioned contracting state to any taxation or any requirement connected therewith which is other or more burdensome than the taxation and connected requirements to which other similar enterprises of the first--mentioned state are or may be subjected neither sec_267 nor the temporary_regulation discriminates between united kingdom taxpayers and u s taxpayers or between u s taxpayers owned by united kingdom interests and u s taxpayers not owned by united kingdom - - interests for u s income_tax purposes petitioner was treated no differently than any other u s taxpayer petitioner argues that the temporary_regulation discriminates against u s subsidiaries owned by foreign purchasing members without effectively_connected_income because losses sustained by such subsidiaries are uniformly denied under the temporary_regulation in the absence of competent_authority intervention petitioner argues that this requirement of competent_authority intervention entirely avoided by a u s_corporation with a u s parent is more burdensome than requirements imposed on u s -owned corporations in contravention of article of the u s -u k treaty petitioner’s argument is without merit the operation of neither sec_267 nor the temporary_regulation is conditioned on the country of incorporation of the taxpayer’s parent but rather on the taxpayer’s selling property at a loss to members of the same controlled_group without reference to where those related parties may be incorporated a u s_corporation with a u s parent would face the same burdens and requirements as petitioner all other things being equal if it sold property at a loss to a united kingdom corporation that was a member of the same controlled_group conversely a u s_corporation with a united kingdom parent might sell property to a u s affiliate without implicating the competent_authority -- - process we agree with respondent that petitioner’s problem to the extent it has one does not arise under u s income_tax law but under united kingdom tax law which has not given effect to the increase in standard chartered-u k ’s basis as provided under the temporary_regulation the failure of the competent_authority process to resolve this inconsistent treatment under u s and u k tax laws is unfortunate but it does not reflect upon the validity of either sec_267 or the temporary_regulation til respondent’s authority to limit the retroactive effect of the final_regulation during the administrative proceedings of this case petitioner requested elective retroactive application of the final_regulation in a date technical_advice_memorandum respondent denied petitioner’s request petitioner argues that respondent’s denial was not authorized by sec_7805 b sec_7805 provides b retroactivity of regulations or rulings --- the secretary may prescribe the extent if any to which any ruling or regulation relating to the internal revenue laws shall be applied without retroactive effect sec_7805 was amended in effective for regulations that relate to statutory provisions enacted on or after date see taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 accordingly the amendments are inapplicable to the instant case --- - sec_7805 sets out a blanket rule which specifically permits the commissioner to prescribe prospective effect to regulations which would otherwise have retroactive application 79_tc_355 affd 739_f2d_580 1llith cir also affd sub nom 728_f2d_1249 9th cir under sec_7805 there is a presumption that every regulation will operate retroactively unless the secretary specifies otherwise see 710_f2d_1400 9th cir affg 78_tc_989 91_tc_110 affd 886_f2d_442 d c cir in the instant case the secretary did specify otherwise and in doing so clearly acted within his authority see butka v commissioner supra pincite sec_7805 certainly gives the secretary authority to provide if he so chooses that the new regulation will operate only prospectively petitioner argues that respondent’s exercise of his authority to issue prospective regulations being discretionary is reviewable for abuse_of_discretion petitioner states on brief petitioner submits that when retroactive application of a regulation would not have inequitable results respondent does not have the authority to limit retroactivity congress only gave respondent the discretion to prevent retroactivity to the extent reguired in order to avoid undue_hardship or discrimination - - neither the express language of sec_7805 nor its legislative_history however contains any suggestion of such conditions on the secretary’s authority to issue prospective regulations to the contrary the pertinent legislative_history indicates that sec_7805 was intended to prevent problems that might otherwise arise from retroactive application of regulations rather than to restrict the secretary’s ability to promulgate prospective regulations the predecessor to sec_7805 was enacted in the revenue act of ch sec_1314 42_stat_227 the legislative_history states that the purpose of the provision was to-- permit the treasury_department to apply without retroactive effect a new regulation or treasury_decision reversing a prior regulation of treasury_decision this would facilitate the administration of the internal revenue laws in that it would make it unnecessary to reopen thousands of settled cases h rept 67th cong lst sess c b part emphasis added in the provision was reenacted with various substantive amendments that are not central to the present discussion the pertinent legislative_history to the legislation states the amendment extends the right granted by existing law to the treasury_department to give regulations and treasury decisions amending prior regulations or treasury decisions prospective effect only by allowing the secretary to prescribe the exact extent to which any regulation or treasury_decision whether or not it amends a prior regulation or treasury decisions will be applied without - - retroactive effect regulations treasury decisions and rulings which are merely interpretive of the statute will normally have a universal application but in some cases the application of regulations treasury decisions and rulings to past transactions which have been closed by taxpayers in reliance upon existing practice will work such inequitable results that it is believed desirable to lodge in the treasury_department the power to avoid these results by applying certain regulations treasury decisions and rulings with prospective effect only h rept 73d cong 2d sess c b part emphasis added this is not a case where petitioner alleges detrimental reliance upon an existing practice that would be undone by retroactive application of new regulations moreover petitioner's suggestion that sec_7805 requires respondent to apply regulations retroactively if they would be beneficial to the taxpayer raises significant administrability problems of the sort which sec_7805 was intended to prevent petitioner has cited and we have discovered no case constraining the secretary’s authority to issue prospective regulations in support of its position petitioner cites various cases including 353_us_180 for the proposition that in enacting the predecessor to sec_7805 congress gave respondent the authority to limit retroactive application to the extent necessary to avoid inequitable results the automobile club of mich case however like all the other cases cited by petitioner deals with respondent's obligation to limit - -- retroactivity to avoid inequitable results when taxpayers have entered into transactions in reliance on past regulations that concern is simply not relevant when the taxpayer is requesting retroactive application of a new regulation remaining contentions not addressed herein we deem irrelevant without merit or unnecessary to reach to reflect the foregoing and concessions by the parties decision will be entered under rule
